DETAILED ACTION
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-10 and 12-15) in the reply filed on December 9, 2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2021.


Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/EP2018/085148, filed December 17, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to EP application 17306796.8, filed December 18, 2017.  A certified copy of the foreign priority document is present in the application file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the single view is labeled a “FIG-1”.  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections
Claims 1, 2, 4 and 10 objected to because of the following informalities:  
Claim 1 recites the phrase “toobtain” at line 13. It appears the phrase should read “to obtain”.
Claim 2 recites the phrase “perpendicularpressure”. It appears the phrase should read “perpendicular pressure”.
Claim 4 recites the phrase “thepyrocarbon applicator”. It appears the phrase should read “the pyrocarbon applicator”.
Claim 10 recites the phrase “whereinthe”. It appears the phrase should read “wherein the”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the following:
The method of claim 1, wherein step (b) comprises: 
a step (b0) in which the growing tissue is submitted to a perpendicular pressure force for at least 4 days; and concomitantly, after or with an overlap, 
a step (bi) in which said growing tissue is submitted to a perpendicular pressure force and a movement parallel to the surface of said pyrocarbon applicator for at least 4 days.

Claim 4 depends from claim 3 and recites the following: 
“The method of claim 3, wherein step (b) comprises: 
a step (b0) in which the growing tissue is positioned between a material selected from the group consisting of polymers, ceramics and combinations thereof and the pyrocarbon applicator, the pyrocarbon applicator and the material applying the perpendicular pressure force on said tissue; and concomitantly, afterAttorney Docket No. E3383-02471 or with an overlap, 
a step (b1) in which said growing tissue is submitted to a perpendicular pressure force and a movement parallel to the surface of said pyrocarbon applicator.”

It is unclear if claim 4 is meant to depend directly from claim 1, or if claim 4 means to indicate that the step (b0), which is already recited in claim 3, “further comprises” the growing tissue is positioned between a material selected from the group consisting of polymers, ceramics and combinations thereof, given that claim 3 already 
In the interest of compact prosecution, claim 4 is interpreted as meaning:
“the method of claim 3, wherein step (b0) further comprises the growing tissue is positioned between a material selected from the group consisting of polymers, ceramics and combinations thereof and the pyrocarbon applicator, the pyrocarbon applicator and the material applying the perpendicular pressure force on said tissue”.
 However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Appropriate clarification is appreciated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meinert et al., (Scientific Reports, 7: 16997, pages 1-14, published online 5 December 2017; see PTO-892) (“Meinert”), in view of Franks et al., (U.S. Patent No. 4,968,623; see PTO-892) (“Franks”).
Meinert is directed to the ex vivo engineering of autologous cartilage tissues using an automated bioreactor system that applies precise uni- or biaxial mechanical stimulation to developing cartilage neotissues in a tightly controlled and automated fashion. The method uses intermittent biaxial mechanostimulation that enhances the accumulation of hyaline cartilage-specific extracellular matrix (ECM)(Abstract).  
Regarding claim 1, Meinert specifically teaches obtaining human articular cartilage specimens, comprising chondrocytes, from patients undergoing knee surgeries, (biopsy sample).  Following isolation of chondrocytes, the cells were expanded and thereafter suspended in the hydrogel precursor solutions composed of gelatin methacryloyl (GelMA) and hyaluronic acid methacrylate (HAMA). The cell-hydrogel precursor solutions were cast into custom polytetrafluoroethylene (PTFE) molds and crosslinked to produce constructs with dimensions of 4 mm × 4 mm × 2 mm (L × W × H). For short-term gene expression experiments, constructs were precultured under free swelling conditions for 7 or 14 days in serum-free high-D-glucose basal chondrocyte medium supplemented with ITS-G, 1.25 mg/mL BSA, 0.1 μM dexamethasone and 10 ng/mL TGF-β3. The cell-hydrogel constructs were subsequently subjected to dynamic uni- or biaxial mechanical loading for 1 h at a frequency of 1 Hz (perpendicular pressure force and a movement parallel to the surface), with various loading regimes outlined in Fig 3. For long-term experiments, constructs were either cultured under free swelling conditions for 28 days (no mechanical stimulation), or precultured for 14 days (culturing a biopsy from a patient on a cell culture surface in the presence of a tissue culture media in a bioreactor for at least about 4 days thus resulting in tissue that is growing), followed by (after) daily biaxial dynamic loading for 1 h at 1 Hz with a compressive strain of 30% of construct height and shear amplitude of 1 mm for another 14 days (the growing tissue is submitted to a perpendicular pressure force and a movement parallel to the surface of the culture substrate to obtain a connective tissue). For all loading experiments, hydrogel constructs were loosely confined beneath the PTFE loading pistons (polymer material, the growing tissue being positioned between the material and the culture surface) by laser-cut medical grade silicone rings fitted into the bottom of each well. Cell-hydrogel constructs were cultured in serum-free high-D-glucose basal chondrocyte medium supplemented with ITS-G, 1.25 mg/mL bovine serum albumin (BSA), 0.1 μM dexamethasone and 10 ng/mL transforming growth factor beta 3 (TGF-β3) (culturing a biopsy from a patient on a cell culture surface in the presence of a tissue culture media in a bioreactor for at least about 4 days thus resulting in tissue that is growing).  The bioreactor system was maintained in a standard 5% CO2/95% air CO2 incubator at 37°C for all experiments. Meinert teaches the long-term loading regime did not have a significant effect on chondrocyte viability. (Discussion, third paragraph, page 10; Articular chondrocyte isolation and expansion culture; Chondrocyte encapsulation and culture: Uni- and biaxial mechanical stimulation of cell-hydrogel constructs; page 11).
As to the phrase “pyrocarbon (Pyc) applicator”, it is noted the specification at page 4 indicates the term means a surface made of or covered by pyrocarbon and can be flat or have a convex/concave shape. Given that a blood sample or biopsy is cultured on the pyrocarbon applicator, it is considered to read on a cell culture surface or substrate.

Thus, Meinert’s method reads on an in vitro method for creating a viable connective tissue by tribological solicitations of a biological culture, wherein culturing a biopsy from a patient on a cell culture surface in the presence to a tissue culture media in a bioreactor for at least about 4 days thus resulting in tissue that is growing, and after, submitting the growing tissue  to tribological solicitations for at least about 4 days; the growing tissue obtained is submitted to a perpendicular pressure force and a movement parallel to the cell culture surface to obtain a connective tissue.
The only difference between Meinert’s teaching and the instant claims is that Meinert’s cell culture surface is standard plastic tissueware, i.e. 24-well tissue culture plate (Figure 1a-e) and the instant claims recite culturing on a pyrocarbon (Pyc) surface.  However, Franks is directed to a cell culture apparatus comprising cell culture surfaces that are covered by pyrolytic carbon (pyrocarbon). Franks teaches the pyrocarbon culture surface attracts proteins and thus provides a surface for uniform distribution of cell growing sites (Abstract; Col. 1, lines 20-30; FIGS. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pyrocarbon cell culture surface.
The person of ordinary skill in the art would have been motivated to modify the method of Meinert to include a cell culture surface comprising pyrocarbon, as taught by Franks, for the predictable result of successfully promoting uniform cell attachment to the cell culture surface, thus meeting the limitation of claim 1.

Regarding claim 2, as set forth regarding claim 1, Meinert teaches the growing tissue is contacted with the PTFE piston. Meinert further teaches the compressive loading is facilitated by the actuator-driven PTFE pistons (Figure 1. (a-c), while the movement of the sliding platform (parallel movement) results in shear deformation of the hydrogel construct that is fully immersed the culture media (Figure 1. (c)).  As illustrated at Figure 1. (c) of Meinert, the downward compression force of the piston (a material) onto the hydrogel construct causes the cell culture surface (pyrocarbon applicator) and the piston material (the material) to apply the perpendicular force onto the tissue, which reads on “wherein step (b) is conducted using a polymer material, the growing tissue being positioned between said material and the pyrocarbon applicator, the pyrocarbon applicator and the material applying the perpendicular pressure force on said tissue”, thus meeting the limitation of claim 2.
Regarding claim 3, as set forth above regarding claim 1, Meinert teaches applying the compressive and shear forces over a time period of 14 days, which reads on a step (b0) and concomitantly step (b1), thus meeting the limitations of claim 3.
Regarding claim 4, it is noted as set forth above at the rejection under 35 USC 112(b), claim 4 is interpreted as meaning:
the method of claim 3, wherein step (b0) further comprises the growing tissue is positioned between a material selected from the group consisting of polymers, 
As set forth above regarding claim 3, Meinert teaches the growing tissue is submitted to a perpendicular pressure force for 14 days and concomitantly the growing tissue is submitted to a perpendicular pressure force and a parallel sliding movement (parallel to the cell culture surface). As set forth above regarding claim 2, Meinert teaches the growing tissue is positioned between the PTFE piston (the material) and the cell culture substrate (the pyrocarbon applicator).
As illustrated at Figure 1. (c) of Meinert, the downward compression force of the piston (a material) onto the hydrogel construct causes the cell culture surface (pyrocarbon applicator) and the piston material (the material) to apply the perpendicular force onto the tissue, which reads on claim 4 step (b0) and step (b1).
Regarding claim 5 and the limitation that each step of the method is conducted for between 4 and 10 days, it is noted that Meinert teaches each step is conducted for 14 days, Meinert does not further teach the time period for each step ranges from 4 to 10 days.
Although Meinert does not specifically teach the time periods for cell culturing and subsequent mechanical stimulation ranges from 4-10 days, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
It is additionally noted that, generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 6and the limitations that the material for conducting the application of mechanical stimulation by positioning the growing tissue is a pyrocarbon material, it is noted that Meinert does not further teach the piston comprises a pyrocarbon material. However, as set forth above regarding claim 1, pyrocarbon is a well know material for use in cell culture. Franks has established that pyrocarbon is an acceptable material for contacting cell culture surfaces. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply pyrocarbon to surfaces that are used for contacting cell cultures.
The person of ordinary skill in the art would have been motivated to modify the method of Meinert to include pyrocarbon materials for cell contact surfaces, as taught by Franks, for the predictable result of successfully using biocompatible materials, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Meinert and Franks because each of these teachings are directed at cell culture systems.	
Regarding claim 10, as set forth above regarding claim 1, the combine prior art renders obvious the cell culture surface comprising pyrocarbon. Meinert teaches the cell culture surface is a standard 24-well culture plate, thus the cell surface is flat. Thus, the cited prior art meets the limitation of claim 10.
Regarding claim 12, Meinert’s method is directed to engineering autologous cartilage tissue for treating joint disease. Meinert teaches the disclosed bioreactor system improves the quality of biological implants and reduces the associated manufacturing costs. (Abstract and Conclusion). Meinert teaches preparing a biological implant, thus meeting the limitation of claim 12.
Regarding claims 13 and 14, Meinert teaches producing constructs with dimensions of 4 mm × 4 mm × 2 mm (Figure 7; Chondrocyte encapsulation and culture, page 11), which reads on “the biological implant is a sheet of cartilage”, thus meeting the limitation of claim 13.
Further regarding claim 14 and the limitation that the implant is “configured for repairing a localized cartilage defect on an articular surface”, it is initially noted that the claim does not positively recite any active steps regarding implantation of the prepared connective tissue. The limitation that the implant is configured for repairing a localized cartilage defect on an articular surface does not impart any patentable limitations because the configuration is a result of practicing the method and does not require any actual steps.  
It is noted however, that Meinert teaches the prepared construct is an engineered human cartilage for implantation and comprises articular chondrocytes. The cartilage has the dimensions of 4 mm × 4 mm × 2 mm.  The engineered cartilage is designed to improve the clinical management of cartilage disorders (Abstract; Discussion, first paragraph, page 6; and Conclusion). Thus, Meinert’s disclosed method for creating the viable engineered human cartilage implant reads on “configured for repairing a localized cartilage defect on an articular surface”, thus meeting the limitation of claim 14.
Regarding claim 15 and the limitation that the defect has been abraded and covered by the biological implant, it is noted, as discussed immediately above regarding claim 14, the claims do not positively recite an active step of implantation, thus the limitation that the defect has been abraded and covered by the biological implant does not impart any patentable limitations because the limitation is directed to the intended use of the product produced by the claimed method.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meinert, in view of Franks, as applied to claims 1-6, 10 and 12-15 above, and further in view of Xue et al., (Expert Opinion on Biological Therapy 15:5, 623-632 (2015); see PTO-892) (“Xue”), as evidenced by Klein et al., (Soft Matter 6, 5175-5183 (2010); see PTO-892) (“Klein”).
The teaching of Meinert, in view of Franks, is set forth above.
Regarding claims 7 and 8 and the limitations that the biopsy of the patient includes stem cells (claim 7) and isolating the stem cells from the biopsy, and further using said isolated stem cells in the culturing step (claim 8), it is noted that Meinert obtains human articular cartilage biopsies from patients undergoing knee arthroscopy surgeries (Articular chondrocyte isolation and expansion culture, page 11). Meinert teaches the chondrocytes were isolated using the method described in reference #59 Klein et al. 
Klein subjected the cartilage tissue biopsy to collagenase digestion and filtration using a 100µm cell strainer to remove large undigested pieces of tissue. The cells were washed twice with PBS and subsequently seeded for culturing (Experimental, Cell isolation and monolayer expansion, page 5180).
Abstract, Background and Methods).
Thus, given that Meinert’s cell suspension is prepared from digested cartilage tissue, and Xue teaches that cell suspensions obtained by collagenase digestion of cartilage tissue contain native stem cells, it is considered that Meinert’s obtained biopsy would necessarily comprise stem cells, thus meeting the limitation of claim 7.
Further regarding claim 8, Meinert teaches isolating the cell suspension from the cartilage biopsy tissue, wherein the cell suspension was used for preparing the engineered cartilage tissue. Thus, in view of Xue’s teaching, Meinert’s disclosed method would necessarily isolate stem cells from the biopsy and further use the stem cell population in the culturing step, thus meeting the limitation of claim 8.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meinert, in view of Franks, as applied to claims 1-6, 10 and 12-15 above, and further in view of Zeng et al., (US 2014/0255364; see PTO-892) (“Zeng”).
The teaching of Meinert, in view of Franks, is set forth above.
Regarding claim 9 and the limitation that the tissue culture media comprise synovial fluid components, it is noted that Meinert teaches the culture medium comprises various supplements, including D-glucose, ITS-G (Insulin-Transferrin-Selenium), 1.25 mg/mL bovine serum albumin (BSA), 0.1 μM dexamethasone and 10 
However, Zeng is directed to a 3D culture system for culturing cells in synovial fluid (Abstract and paragraph [0004]). Zeng teaches that, to best mimic the natural condition, engineered cartilage is best grown in cultures comprising synovial fluid (paragraphs [0003] and [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include synovial fluid components in the cartilage culture media.
The person of ordinary skill in the art would have been motivated to modify the method of Meinert, in view of Franks, to include synovial fluid components in the cartilage culture media, as taught by Zeng, for the predictable result of successfully mimicking the native environment of cartilage, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Zeng because each of these teachings are directed at cultivation of cartilage tissue.	
Combination of multiple products each known to have the same effect (promote the cultivation of cartilage tissue) to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Conclusion
No claim is allowed.  No claim is free of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shahin et al., (Biotechnology and Bioengineering, 2012; 109: 1060-1073, published online 17 November, 2011; see PTO-892).
Shahin is directed to an in vitro method for tissue engineering of cartilage (i.e. connective tissue) using a mechanobioreactor that exerts simultaneous mechanical shear (parallel movement) and compression (perpendicular pressure force) to simulate the rolling action of articular joints during the synthesis of the tissue-engineered cartilage.  Shahin teaches seeding human chondrocytes into polyglycolic acid (PGA) mesh or PGA-alginate scaffolds and pre-culturing in shaking T-flasks for 2.5 weeks prior to mechanical stimulation in the mechanobioreactor. Upon transfer to the mechanobioreactor, the growing constructs were subjected to intermittent unconfined shear (parallel) and compressive (perpendicular) loading for up to 2.5 weeks.  The quality of the tissue-engineered cartilage was enhanced by the application of the simultaneous dynamic mechanical shear and compression (Abstract).


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633